IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10137
                         Summary Calendar



CARLOS DEMOUR DALE,

                                         Plaintiff-Appellant,

versus

F. BRIDGES, Officer #5052;
Dallas County Jail,
                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:96-CV-3088-AH
                        - - - - - - - - - -
                           July 21, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Carlos Demour Dale, Texas prisoner # 769023, appeals from

the magistrate judge’s order granting summary judgment in favor

of Officer Bridges and dismissing Dale’s claim under 42 U.S.C.

§ 1983.   Dale contends that, in granting the motion, the

magistrate judge overlooked the existence of genuine issues of

fact which are material to his claims of excessive force and

denial of adequate medical care.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-10137
                                 -2-

     A thorough review of the record reveals that Dale has failed

to establish a valid claim for either excessive force or denial

of adequate medical care.   See Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994)(en banc); Siglar v. Hightower,

112 F.3d 191, 193-94 (5th Cir. 1997).

     AFFIRMED.